DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2018/055974 filed 08/08/2018, been received and acknowledged. 
Furthermore, the examiner acknowledges the provisional dates of 08/30/2017, and 08/18/2017.  

Citation of Relevant Prior Art
U.S. Patent No. 9,507,390, Feb 4th, 2013; Jang et al. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 6 under 35 U.S.C. § 103 over Yoshizawa (U.S. 2010/0230010) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that a prima facie case of obviousness does not exist with respect to the first peak atomic concentration. The examiner points out that a depth of 20 nm is considered to meet the limitation of about 50 nm. The examiner reminds the applicant that during patent In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (U.S. 2010/0230010, previously cited) in view of Tayu (U.S. 2005/0133117). 

Regarding Claim 4, Yoshizawa teaches a thin strip of amorphous nanocrystal alloy (abstract). Yoshizawa teaches a magnetic film comprising an alloy comprising iron, silicon, boron, niobium, and copper (paragraph [0022]). Yoshizawa teaches at least portions of the copper being phase separated from the alloy and migrated from a first region of the magnetic film farther from 
However, Yoshizawa does not explicitly teach a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands, the channels at least partially suppressing eddy currents induced within the magnetic film by a magnetic field. 
Tayu teaches a rare earth magnet and method of making the same (abstract). Tayu teaches a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands (Figure 1), the channels at least partially suppressing eddy currents induced within the magnet by a magnetic field (paragraph [0020]), each magnetic island comprising an alloy comprising iron, boron, and niobium (paragraph [0023]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshizawa with the concepts of Tayu with the motivation of suppressing induced eddy currents. 
With respect to the magnetic islands comprising an alloy comprising iron, silicon, boron, niobium, and copper, the examiner points out that Yoshizawa is relied upon to teach this alloy composition as previously argued and cited within paragraph [0022]; further - Tayu is relied upon to teach the concept of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands and the channels suppressing induced eddy currents. Thus if one were to combine the alloy composition of Yoshizawa to magnetic islands of Tayu, magnetic islands comprising an alloy comprising iron, silicon, boron, niobium, and copper would necessarily flow from from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 31, The examiner respectfully points out that Yoshizawa in view of Tayu teach all the limitations of Claim 4, including the migration of copper from a first region to a second region (e.g., paragraph [0022] of Yoshizawa); and a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands, the channels at least partially suppressing eddy currents induced within the magnet by a magnetic field (e.g., Figure 1; paragraph [0020]; and paragraph [0023] of Tayu). Furthermore, Yoshizawa teaches a substantially similar methodology (e.g., paragraph [0052]) as applicant has recited within the instant application (e.g., line 34, page 6 through line 6, page 7). Thus, the examiner points out that the invention of Yoshizawa  in view of Tayu is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a magnetic thin film having a larger permeability, the permeability larger relative to the permeability of the magnetic film prior to the migration of the copper from the first region to the second region would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.

Claims 5, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (U.S. 2010/0230010, previously cited) in view of Tayu (U.S. 2005/01331117). 

Regarding Claim 5, Yoshizawa teaches a thin strip of amorphous nanocrystal alloy (abstract). Yoshizawa teaches a magnetic film comprising iron, silicon, and a plurality of copper particles distributed therein, wherein the copper particles are distributed non-uniformly in a thickness direction of the magnetic film (paragraph [0022]). 
However, Yoshizawa does not explicitly teach a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands, the channels at least partially suppressing eddy currents induced within the magnetic film by a magnetic field. 
Tayu teaches a rare earth magnet and method of making (abstract). Tayu teaches a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands (Figure 1), the channels at least partially suppressing eddy currents induced within the magnet by a magnetic field (paragraph [0020]), each magnetic island comprising an alloy comprising iron, boron, and niobium (paragraph [0023]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshizawa with the concepts of Tayu with the motivation of suppressing induced eddy currents. 
With respect to the magnetic islands comprising an alloy comprising iron, silicon, boron, niobium, and copper, the examiner points out that Yoshizawa is relied upon to teach this alloy composition as previously argued and cited within paragraph [0022]; further - Tayu is relied upon to teach the concept of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands and the channels suppressing induced eddy currents. Thus if one were to combine the alloy composition of Yoshizawa to magnetic islands of Tayu, magnetic islands comprising an alloy comprising iron, silicon, boron, niobium, and copper would necessarily flow from from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 32, Yoshizawa teaches an average size of the copper particles being less than about 50 nm (paragraph [0029]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding Claim 33, Yoshizawa teaches the copper particles being substantially crystalline (paragraphs [0025], [0028]-[0029]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (U.S. 2010/0230010, previously cited). 

Regarding Claim 6, Yoshizawa teaches a thin strip of amorphous nanocrystal alloy (abstract). Yoshizawa teaches a magnetic film comprising a plurality of copper particles distributed therein (paragraph [0022]), so that the copper has a first atomic concentration within a depth of about 50 nm (e.g., 20 nm) from a first major surface of the magnetic film and away from the first major surface (paragraph [0022]; Figures 4-6). Thus, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, the range of “about 50 nm” is considered to be close enough to Yoshizawa’s teaching of 20 nm (paragraph [0022]) that the resulting magnetic thin films would have the same properties. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735